ALLEN, J.
A testator devised certain land to his son Isaac Albright in a will which contained the following provision: “The land above devised, to my son Isaac Albright he is to have the use of during his natural life, and at his death to vest in fee simple in his children if he shall have any living. If he shall leave no children living at his death then said lands shall vest in his legal representatives of the Albright family.” Isaac Albright died without children, having- adopted a child, Jesse Albright, fifteen years after the death of the testator. In an action for partition and quieting of title held that the adopted child is not a legal representative of the Albright family and does not take under the will.
Judgment reversed in part.
Day, Robinson and Matthias, JJ., concur.